DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
2. 	The Examiner acknowledges the amended claims filed on 03/18/2021. Claims 1, 3-6 and 18 have been amended. Claim 21 has been added. 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 02/21/2021 is in compliance with the provisions of 37 CFR 1.97 and was considered by the examiner. 


Allowable Subject Matter
4.	Claims 1 and 3-21 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
6.	 Regarding claim 1, the prior art does not teach or fairly suggest “…a heat-conducting sheet attached to the camera component and arranged between the camera component and the heat-conducting housing to dissipate heat generated by the camera component to the heat-conducting housing, the heat-conducting sheet extending to more than one of the plurality of side walls of the camera component from a bottom side of the camera component, a height of the heat-conducting sheet on each of the more than one of the plurality of side walls of the camera component being greater than a half 

7. 	Claims 3-21 depend on allowable claim 1. Therefore, the dependent claims are also held allowable.
8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


 Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580.  The examiner can normally be reached on Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        05/06/2021